*558The judgment of the Court of Claims was reversed November 6, 1939, in an opinion

per curiam,

amended December 4, 1939 (308 U. S. 512, 520), as follows:
Per curiam: The judgment is reversed to the extent that it includes the $1,877.93 alleged to be due from the United States in paragraphs XIV through XXIV of the petition to the Court of Claims, and the cause is remanded to the Court of Claims with instructions to enter judgment in favor of the United States with regard to this item. Plumley v. United States, 227 U. S. 545, 547; Merrill-Ruckgaber Co. v. United States, 241 U. S. 387, 393.
(Ante, 543)